DETAILED ACTION
RE: Kearney et al.
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
3.	Claims 1, 3-4, 8-11, 19, 20 and 22-24 are pending. Claims 2, 5-7, 12-18 and 21 are canceled. Claim 1 has been amended.
4.	Claims 1, 3-4, 8-11, 19, 20 and 22-24 are under examination.

Priority
5.	As indicated previously, the effective filing date of the claims is the filing date of Application No. 13/724,823 (i.e. 12/21/2012).

Rejections Withdrawn
6.	The rejection of claims 1, 3-4, 8-11, 19, 20 and 22-24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kearney et al. (US2013/0203096A1, pub. date: 8/8/2013, earliest effective filing date: 12/21/2011), in view of Birse et al. (US2009/0176228A1, pub. date: 7/9/2009, IDS filed on 6/21/2018), and Guyre et al. (US 2001/0041177A1, pub. date: 11/15/2001) is withdrawn in view of applicant’s statement under pre-AIA  35 U.S.C.103(c).
	
Rejections Maintained
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1, 3-4, 8-11, 19, 20 and 22-34 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature, a natural phenomenon without significantly more. 

Applicant’s arguments	
The response states that claim 1, step (c) has been amended to recite "treating a subject having a score in step (b) that is Application No. 15/786,9246Docket No.: BDR-00504Amendment dated April 6, 2022After Final Office Action of October 6, 2021equal to or greater than a pre-determined score as having a pulmonary nodule, wherein treating a subject comprises a treatment protocol comprising a pulmonary function test (PFT), pulmonary imaging, a biopsy, a surgery, a chemotherapy, a radiotherapy, or any combination thereof on the subject." Thus, regarding prong one of Step 2A eligibility analysis, the amended claims do not merely recite a general instruction of treating a subject that fails to indicate any specific or particular treatment. Amended claim 1 clearly recites treating a subject comprises a treatment protocol. Applicant has clearly defined "treatment protocol" to include "further diagnostic testing typically performed to determine whether a pulmonary nodule is benign or malignant" and "therapeutic treatments typically used to treat malignant pulmonary nodules and/or lung cancer such as for example, chemotherapy, radiation or surgery." One of skill in the relevant art would fully appreciate that a treatment protocol, i.e., a procedure for carrying out a course of medical treatment, would include a treatment as well as further testing in accordance with standard of care. Indeed, the Examiner wholly ignores the treatment modalities that are recited in claim 1, i.e., surgery, chemotherapy, and radiotherapy. What is more, as recited in the subject application, "[t]he clinical decision to be more or less aggressive in treatment is based on risk factors, primarily nodule size, smoking history and age [9] in addition to imaging. As these are not conclusive, there is a great need for a molecular-based blood test that would be both noninvasive and provide complementary information to risk factors and imaging." Thus, the invention of the amended claim "finds use in determining the clinical management of a patient" and "is useful in ruling in or ruling out a particular treatment protocol for an individual subject." Applicant respectfully submits that in view of the foregoing and the amendments made herein, claim 1, as a whole, integrates the combination of elements of the method into a practical application and is therefore eligible in satisfying prong two of revised Step 2A. Because amended claim 1 does not recite any judicial exception, the eligibility analysis ends at Step 2A. 

Response to applicant’s argument
Applicant’s arguments have been carefully considered but are not persuasive. The claims meet prong one of step 2A because the claims recite the following abstract idea (mental process) and natural law/natural phenomenon: determining a probability of lung cancer score based on the expression levels of LG3BP and C163A proteins (see step (b) of claim 1). The claims do not meet prong two of step 2A because the combination of additional elements fails to integrate the judicial exception into practical application. The additional elements (beyond the judicial exceptions) are (a) measuring the expression level of LG3BP and C163A proteins in a blood sample of a subject by immunoassay, and (c) treating a subject having a score in step (b) that is equal to or greater than a pre- determined score as having a pulmonary nodule, by a treatment protocol selected from a pulmonary function test (PFT), pulmonary imaging, a biopsy, a surgery, a chemotherapy, a radiotherapy, or any combination thereof on the subject. These elements do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. In the instant case, the element (a) measuring the expression level of LG3BP and C163A proteins in a blood sample of a subject by immunoassay are insignificant extra-solution activity. Data gathering steps required to use the correlation do not add a meaningful limitation to the judicial exception, as they are insignificant extra-solution activity. In order to use the judicial exception, one has to measure the expression levels of LG3BP and C163A proteins.
Although the claims recite the element “(c) treating a subject having a score in step (b) that is equal to or greater than a pre- determined score as having a pulmonary nodule, by a treatment protocol selected from a pulmonary function test (PFT), pulmonary imaging, a biopsy, a surgery, a chemotherapy, a radiotherapy, or any combination thereof on the subject”, because step (c) of claim 1 recites the term “or”, the claims encompass performing further diagnostic testing (i.e. PFT, pulmonary imaging, and biopsy) to determine whether a pulmonary nodule is benign or malignant (see also para 2 on page 6 of applicant’s remarks). This embodiment of the invention (performing further diagnostic testing) fails to apply or use a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition.
The rejection may be overcome by amending claim 1 to recite “(c) treating a subject having a score in step (b) that is equal to or greater than a pre-determined score as having a pulmonary nodule by surgery, chemotherapy, radiotherapy, or any combination thereof”.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1, 3-4, 8-11, 19, 20 and 22-24 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al (US 2012/0142558A1, pub date: 6/7/2012, earliest effective filing date: 11/9/2010, IDS 6/21/2018), in view of Birse et al. (US2009/0176228A1, pub. date: 7/9/2009, IDS 6/21/2018) and Guyre et al. (US2001/0041177A1, pub. date: 11/15/2001).
	The response states that Li, and the present application were, at the time the present invention was made, owned by Integrated Diagnostics, Inc. or subject to an obligation of assignment from the inventor/inventors to Integrated Diagnostics, Inc.
Applicant’s arguments have been carefully considered but are not persuasive. Li’s reference qualifies as prior art under pre-AIA  35 U.S.C. 102(e), as well as 102(a). Li’s reference was published on 6/7/2012, which is before instant effective filing date (12/21/2012). The 103(c) statement does not disqualify Li as a prior art under 102(a).
MPEP 2146 states that “In addition, if the subject matter qualifies as prior art under any subsection of pre-AIA  35 U.S.C. 102 other than (e), (f), or (g) (e.g., pre-AIA  35 U.S.C. 102(a) or (b) ) it will not be disqualified as prior art under pre-AIA  35 U.S.C. 103(c).

New Grounds of Objection and Rejection
Claim Objections
11.	Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to for the recitation “wherein treating a subject comprises a treatment protocol…”. The specification does not define the term “protocol”. The word “protocol” is defined in the dictionary as a detailed plan of a scientific or medical experiment, treatment, or procedure”. Thus the protocol is only a plan of treatment. Claim 1 should be amended to recite “(c) treating a subject having a score in step (b) that is equal to or greater than a pre-determined score as having a pulmonary nodule by surgery, chemotherapy, radiotherapy, or any combination thereof”.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 is drawn to the method of claim 1, wherein subject avoids an invasive procedure if the lung cancer score of the subject in step (b) is lower than a pre-determined score.  
Claim 20 is drawn to the method of claim 19, wherein the invasive procedure is a pulmonary function test (PFT), a biopsy, a surgery, a chemotherapy, a radiotherapy, or any combination thereof.
Claim 1 recites “(c) treating a subject having a score in step (b) that is equal to or greater than a pre- determined score as having a pulmonary nodule, wherein treating a subject comprises a treatment protocol comprising a pulmonary function test (PFT). pulmonary imaging, a biopsy, a surgery, a chemotherapy, a radiotherapy, or any combination thereof on the subject.”. 
According to claim 1, only subject having a score equal to or greater than a pre- determined score is treated. Subject having a score lower than a pre- determined is not  treated. Therefore, claims 19 and 20 do not further limit claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 1, 3, 4, 8-11, 19, 20 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 13 and 31-37 of copending Application No. 17/069,666 (reference application), in view of Borlak et al. (US 2009/0221444A1, pub. date: 9/3/2009, cited in the office action mailed on 10/22/2019).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4-11, 13 and 31-37 of copending Application No. 17/069,666 (reference application) disclose a method of treating a pulmonary nodule in a subject, comprising: (a) performing an immunoassay to measure expression levels of a panel of proteins present in a blood sample obtained from the subject, wherein the panel of proteins comprises LG3BP and C163A; (b) calculating a probability of lung cancer score based on (a) and clinical risk factors comprising age, smoking status, nodule diameter, nodule spiculation status and nodule location; and (c) ruling out lung cancer for the subject if the score in step (b) is lower than a pre- determined score, and ruling in lung cancer for the subject if the score in step (b) is equal to or higher than a pre-determined score; and (d) if the lung cancer is ruled out in step (c), then monitoring the subject periodically, and if the lung cancer is ruled in in step (c), then performing a treatment protocol on the subject, wherein said pulmonary nodule has a diameter of less than or equal to 3 cm, about 0.8 cm up to 3.0 cm, the immunoassay is enzyme-linked immunosorbent assay (ELISA), the step (a) comprises contacting the blood sample with a LG3BP antibody and a C163A antibody, the treatment protocol is a pulmonary function test (PFT), pulmonary imaging, a biopsy, a surgery, a chemotherapy, a radiotherapy, or any combination thereof, the imaging is an x-ray, a chest computed tomography (CT) scan, or a positron emission tomography (PET) scan, when lung cancer is ruled out, the subject avoids an invasive procedure, the invasive procedure is a biopsy and/or a surgery.
Claims 1, 4-11, 13 and 31-37 of copending Application No. 17/069,666 do not disclose further detecting COIA1. 
Borlak et al. teaches that Col18A1 (also known as COIA1) is a lung cancer marker (claims).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the copending application to further detect COIA1 in view of Borlak. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Borlak et al. teaches that Col18A1 (also known as COIA1) is a lung cancer marker. It is obvious to combine lung cancer markers known in the art to improve diagnosis.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960).
FHBOSTON5282890.1   
16.	Claims 1, 3-4, 8-11, 19, 20 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-27 of copending Application No. 17/470,462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-27 of copending Application No. 17/470,462 (reference application) disclose a method of determining the likelihood that a pulmonary nodule in a subject is lung cancer, comprising: (a) measuring the expression levels of a panel of proteins present in a blood sample obtained from the subject by an immunoassay, wherein the panel of proteins comprises LG3BP and C163A; (b) calculating determining a probability of lung cancer score based on the expression levels of the panel of proteins of step (a); and (c) determining that the pulmonary nodule in the subject is likely to be lung cancer if the score in step (b) is equal to or greater than a predetermined score, wherein when the pulmonary nodule is determined likely to be lung cancer, the subject receives a treatment protocol, wherein the immunoassay is enzyme- linked immunosorbent assay (ELISA), wherein the panel of proteins further comprises at least one of ALDOA, FRIL, TSP1, COIA1, PEDF, MASP1, GELS, LUM, PTPRJ, IBP3, LRP1, ISLR, GRP78, TETN, PRDX1, CD14, BGH3, FIBA, and GSLGI, the treatment protocol is a pulmonary function test (PFT), pulmonary imaging, a biopsy, a surgery, a chemotherapy, a radiotherapy, or any combination thereof, the pulmonary imaging is an x-ray, a chest computed tomography (CT) scan or a positron emission tomography (PET) scan, the pulmonary nodule has a diameter of less than or equal to 3 cm, about 0.8 cm to 3.0 cm, the subject is at risk of developing lung cancer, the subject is 40 years or older, the method further comprising contacting the blood sample with a LG3BP antibody and a C163A antibody.

Conclusion
17.	No claims are allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643